internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr- cc dom p si date date legend company purchaser trust a b z d1 d2 d3 d4 d5 d6 dear this responds to a letter dated date and subsequent correspondence submitted by your authorized representative requesting certain rulings under sec_1361 of the internal_revenue_code plr-119315-98 facts company was incorporated on d1 and elected s_corporation treatment on d2 effective for the taxable_year beginning d3 following the death of a on d4 trust received shares of company’s stock subsequently b the income_beneficiary of trust filed an election under sec_1361 to have trust treated as a qualified_subchapter_s_trust qsst the beneficiary reported all pass-through items of income deduction and credit allocable to the shares of company's stock held by trust on d5 all of the shareholders of company including trust agreed to sell all of their shares of company stock to purchaser a publicly traded c_corporation the transaction closed d6 as part of the stock purchase agreement purchaser and the shareholders of company made an election under sec_338 it is represented that the corporate gain from the deemed sale of company's assets resulting from the sec_338 transaction is approximately z ruling requested the taxpayers request a ruling that the corporate and shareholder gain on the deemed sale of assets resulting from a sec_338 election that is allocable to shares of s_corporation stock held by trust is that of trust and not of the income_beneficiary of the qsst law and analysis sec_1361 provides that for purposes of sec_678 the beneficiary of a qsst is treated as owner of that portion of the trust which consists of stock in an s_corporation with respect to which the qsst election is made sec_1_1361-1 of the income_tax regulations provides that the income_beneficiary who makes the qsst election and is treated for purposes of sec_678 as the owner of that portion of the trust that consists of s_corporation stock is treated as the shareholder of purposes of sec_1361 sec_1366 sec_1367 and sec_1368 sec_1_1361-1 provides that if a valid qsst election is made the income_beneficiary is treated as owner for purposes of sec_678 of that portion of the trust that consists of the stock of the s_corporation for which the qsst election was made however solely for purposes of applying the preceding sentence to a qsst an income_beneficiary who is a deemed sec_678 owner only by reason of sec_1361 will not be treated as the owner of the s_corporation stock in determining and attributing the federal_income_tax consequences of a disposition of the stock by the qsst for example if the disposition is a sale the qsst election terminates as to the stock sold and any gain_or_loss recognized on the sale will be that of the trust not the income_beneficiary similarly if a qsst distributes its s_corporation stock to the income_beneficiary the qsst election terminates as to the distributed stock and the consequences of the distribution are determined by reference to the status of the trust apart from the income beneficiary's terminating ownership status under sec_678 and plr-119315-98 d the portions of the trust other than the portion consisting of s_corporation stock are subject_to subparts a through d of subchapter_j of chapter except as otherwise required by subpart e of the code sec_1_338_h_10_-1 provides that if a sec_338 election is made the target_corporation is generally deemed to sell all of its assets and distribute the proceeds in complete_liquidation sec_1_338_h_10_-1 provides that a sec_338 election may be made for a target_corporation if a purchasing_corporation acquires the target_corporation in a qualified_stock_purchase from s_corporation shareholders under sec_1_1361-1 any gain_or_loss on the sale of s_corporation stock is reported by a qsst rather than the qsst beneficiary as part of the stock purchase agreement purchaser and the shareholders of company made a sec_338 election consequently under sec_338 company is deemed to sell all of its assets and distribute the proceeds in complete_liquidation a gain_or_loss resulting from a sec_338 election is one of the tax consequences of a disposition of stock by the qsst for which the qsst beneficiary is not treated as the owner of stock therefore any gain_or_loss resulting from an election under sec_338 is allocated to the qsst as owner of the stock who reports all tax consequences relating to a stock sale under sec_1_1361-1 conclusion after applying the relevant law to the facts submitted and the representations made we rule that company's gain from the deemed sale of company's assets resulting from a sec_338 election that is allocable to the shares of company's stock held by trust is that of trust and not the beneficiary except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether company's s_corporation_election was valid whether trust is a qsst under sec_1361 or on the validity of the sec_338 election plr-119315-98 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
